

116 HR 8195 IH: To name the Department of Veterans Affairs community-based outpatient clinic, located at 400 College Drive, Middleburg, Florida, the “A.K. Baker VA Clinic”.
U.S. House of Representatives
2020-09-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8195IN THE HOUSE OF REPRESENTATIVESSeptember 8, 2020Mr. Yoho (for himself, Mr. Crist, Mr. Bilirakis, Ms. Castor of Florida, Mr. Buchanan, Mrs. Demings, Mr. Diaz-Balart, Mr. Deutch, Mr. Dunn, Ms. Frankel, Mr. Gaetz, Mr. Hastings, Mr. Mast, Mr. Lawson of Florida, Mr. Posey, Ms. Mucarsel-Powell, Mr. Rooney of Florida, Mrs. Murphy of Florida, Mr. Rutherford, Ms. Shalala, Mr. Spano, Mr. Soto, Mr. Steube, Ms. Wasserman Schultz, Mr. Waltz, Ms. Wilson of Florida, and Mr. Webster of Florida) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic, located at 400 College Drive, Middleburg, Florida, the A.K. Baker VA Clinic.1.Name of Department of Veterans Affairs community-based outpatient clinic located at 400 College Drive, Middleburg, FloridaThe Department of Veterans Affairs community-based outpatient clinic, located at 400 College Drive, Middleburg, Florida, shall after the date of the enactment of this Act be known and designated as the A.K. Baker VA Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the A.K. Baker VA Clinic.